Title: From George Washington to Major General Robert Howe, 6 October 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Head Quarters West-point 6th Octr 1779
        
        I have been duly favored with your two letters of the 4th & 5th inst.
        We have nothing particular in this quarter for your information. You will be pleased to thank the party of horse in my name for the great gallantry with which they behaved. I am Dr Sir Your Most obt Servt.
      